     Case 8:20-cv-02021-TPB-AEP Document 6 Filed 08/31/20 Page 1 of 5 PageID 108


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

WELLS FARGO CLEARING
SERVICES, LLC D/B/A/ WELLS
FARGO ADVISORS,

        Plaintiff,

v.                                              Case No. 8:20-cv-2021-T-60AEP

BRADY PEDLER and JOSEPH
SANTANA,

        Defendants.
                                 /

ORDER DENYING “PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
        ORDER AND MEMORANDUM IN SUPPORT THEREOF”

        This matter is before the Court on “Plaintiff’s Motion for Temporary Restraining

Order and Memorandum in Support Thereof,” filed on August 28, 2020. (Doc. 4). Upon

review of the motion, court file, and record, the Court finds as follows:

                                       Background

        Plaintiff Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors (“WFA”)

is a broker dealer and employed Defendants Brady Pedler and Joseph Santana as

registered representatives from 2006 to 2020. Pedler and Santana worked as a team,

sharing clients and commissions. In the course of their employment with WFA,

Defendants entered into multiple agreements that generally prohibited them from

soliciting WFA clients for a period of one year following termination of their employment.

        WFA’s verified complaint alleges that prior to leaving WFA on August 24, 2020,

Defendants began to solicit WFA clients to follow them to their new employer, RBC


                                          Page 1 of 5
   Case 8:20-cv-02021-TPB-AEP Document 6 Filed 08/31/20 Page 2 of 5 PageID 109


Wealth Management, a direct competitor of WFA. WFA also alleges “on information and

belief” that Defendants have taken and removed confidential client information by

transferring it to their homes, and misused confidential information by soliciting WFA

clients, in violation of their agreements.

       WFA seeks a temporary restraining order (“TRO”) to prevent Defendants from

soliciting WFA clients and requiring Defendants to return all client information they

have taken. WFA asserts that the merits of the dispute will be determined under

Financial Industry Regulatory Authority (“FINRA”) arbitration once the Court rules on

WFA’s motion for a TRO. WFA claims that it will suffer irreparable injury if the Court

does not enter a TRO.

                                      Legal Standard

       A district court is authorized to issue a temporary restraining order without

notice to the adverse party only in limited emergency circumstances. See Fed. R. Civ. P.

65(b); M.D. Fla. Local Rule 4.05. A motion seeking a temporary restraining order “must

be supported by allegations of specific facts shown in the verified complaint or

accompanying affidavits, not only that the moving party is threatened with irreparable

injury, but that such injury is so imminent that notice and a hearing on the application

for preliminary injunction is impractical if not impossible.” M.D. Fla. Local Rule

4.05(b)(2).

       A no-notice TRO “is an extreme remedy to be used only with the utmost caution.”

Levine v. Camcoa, Ltd., 70 F.3d 1191, 1194 (11th Cir. 1995). Before considering the

efficacy of injunctive relief, the Court must determine the initial threshold matter of

whether the movant has provided sufficient justification to seek ex parte relief. See



                                             Page 2 of 5
   Case 8:20-cv-02021-TPB-AEP Document 6 Filed 08/31/20 Page 3 of 5 PageID 110


Xylem, Inc. v. Church, No. 8:19-cv-304-T-33TGW, 2019 WL 459144, at *3 (M.D. Fla. Feb.

6, 2019). Under Rule 65(b)(1), a federal court may only issue a TRO without first giving

notice to the enjoined parties if the movant provides:

      (A)    specific facts in an affidavit or a verified complaint clearly show that
             immediate and irreparable injury, loss, or damage will result to the
             movant before the adverse party can be heard in opposition; and
      (B)    the movant's attorney certifies in writing any efforts made to give
             notice and the reasons why it should not be required.
Fed. R. Civ. P. 65(b)(1). “To obtain ex parte relief, a party must strictly comply with these

requirements. They are not mere technicalities, but establish minimum due process.”

Xylem, 2019 WL 459144, at *3 (quoting Emerging Vision, Inc. v. Glachman, No. 9:10-cv-

80734-KLR, 2010 WL 3293346, at *3 (S.D. Fla. June 29, 2010), report and

recommendation adopted, 2010 WL 3293351, at *1 (S.D. Fla. Aug. 11, 2010)). “A

[movant] cannot evade the requirements of Rule 65(b)(1) and obtain an ex parte

restraining order by merely pointing to the merits of its claims.” Id. (internal quotations

omitted).

      If the movant establishes that it is justified in seeking ex parte relief, it next bears

the burden to establish that injunctive relief is appropriate by showing: “(1) a substantial

likelihood of success on the merits; (2) that irreparable injury will be suffered if the relief

is not granted; (3) that the threatened injury outweighs the harm the relief would inflict

on the nonmovant; and (4) that entry of the relief would serve the public interest.”

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005).

                                          Analysis

      Without undertaking substantial and unnecessary analysis, the Court finds that

WFA has failed to establish entitlement to a no-notice TRO. WFA asserts that it gave



                                          Page 3 of 5
   Case 8:20-cv-02021-TPB-AEP Document 6 Filed 08/31/20 Page 4 of 5 PageID 111


notice to Defendants, and argues that the Court should hear its motion without waiting

for their response, because “every hour that they are allowed to continue to solicit Wells

Fargo’s clients risks irreparable damage to Wells Fargo’s relationship with its clients.”

WFA, however, does not assert specific facts that clearly show it will suffer immediate

and irreparable injury, loss, or damage before Defendants can be heard in opposition.

Fed. R. Civ. P. 65(b)(1)(A)-(B). It is not clear how injury is so imminent and irreparable

that notice and a hearing on an application for preliminary injunction is impractical if

not impossible. In light of these deficiencies, the Court is not able to address WFA’s

allegations without input from the Defendants and is unwilling to permit the use of such

an extreme remedy.

       Moreover, the Court finds that the TRO motion is procedurally insufficient. The

Court may only issue a TRO if the movant gives security in an amount that the Court

considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained. See Fed. R. Civ. P. 65(c); Local R. M.D. Fla. 4.05(3)

(explaining that a motion seeking a TRO must contain, among other things, “facts on

which the Court can make a reasoned determination as to the amount of security which

must be posted”); Williamson v. Bank of America, N.A., No. 1:12-cv-01829-JEC-RGV,

2012 WL 12883933, at *2 (N.D. Ga. May 29, 2012). Here, WFA does not argue that the

security requirement should be waived, and its proposed order includes reference to a

bond. The proposed order, however, leaves the amount of the proposed bond blank, and

WFA’s motion fails to discuss the security requirement or provide facts on which the

Court could make a reasoned determination as to an appropriate amount.




                                         Page 4 of 5
   Case 8:20-cv-02021-TPB-AEP Document 6 Filed 08/31/20 Page 5 of 5 PageID 112


        Because WFA has failed to meet the high burden for the issuance of a TRO, its

motion must be denied. This ruling does not preclude WFA from seeking a preliminary

injunction and requesting an expedited schedule to address such motion.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        1.    “Plaintiff’s Motion for Temporary Restraining Order and Memorandum in

              Support Thereof” (Doc. 4) is DENIED.

        2.    Plaintiff is DIRECTED to immediately serve on Defendants: (1) a copy of

              the complaint and its exhibits; (2) a copy of the TRO motion and its exhibits;

              and (3) a copy of this Order. Plaintiff is further DIRECTED to file proofs of

              service on or before September 12, 2020.

        3.    The Court sets a Rule 16 status conference before the undersigned on

              Thursday, September 17, 2020, at 2:45 PM in Courtroom 14A of the Tampa

              Courthouse, 801 N. Florida Avenue, Tampa, Florida 33602. At that time,

              the Court will consider expedited procedures for hearing and determining a

              motion by WFA for preliminary injunction.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 31st day of August,

2020.




                                                       TOM BARBER
                                                       UNITED STATES DISTRICT JUDGE




                                         Page 5 of 5
